خطة العمل البيئية والاجتماعية - مشروع شركة ليكيلا الشمالي

متطلب الأداء الأول للبنك الأوروبي لإعادة الإعمار والتنمية / معيار الأداء الأول لمؤسسة التمويل الدولية
تقييم القضايا والآثار البيئية والاجتماعية وادارتها / تقييم المخاطر والآثار البيئية والاجتماعية وادارتها
متطلب الأداء العاشر للبنك الأوروبي لإعادة الإعمار والتنمية
الإفصاح عن المعلومات وإشراك أصحاب المصلحة

ستقوم الشركة بتطوير وتنفيذ نظام ادارة بيئي واجتماعي ملائم (25115) للمشروع بما يتماشى مع متطلبات معايير 150 قبل صرف أول
ف
‎٠1‏ ا كما سيتم تطبيق نظام الادارة البيئية والاجتماعية على المشروع؛ والمقاولين متى كان ذلك مناسبًا » ويتضمن ذلك دمج |" 0 00 7
دفعة
السياسات والإجراءات والخطط الضرورية التي تم تطويرها خلال عملية تقييم الأثر البيئي والاجتماعي (28|8).
ستضمن الشركة (ليكيلا) قيام مقاول المشروع 250 بإعداد وتنفيذ خطة الادارة البيئية والاجتماعية للإنشاءات (651/12©)
قبل بدء مرحلة
2 |بالتوافق مع الالتزامات المنصوص عليها في دليل سياسة نظام الادارة البيئية والاجتماعية الخاص بالمشروع (281/5). 20
يجب أن تحتوي خطة الادارة البيئية والاجتماعية للإنشاءات على مؤشرات الأداء الرئيسية» ومتطلبات الرصد والإبلاغ. 00
ستقوم الشركة بتطوير وتنفيذ خطة ادارة الإشراف على أعمال الإنشاء التي تعكس جميع المبادئ والخطوط الارشادية قل ل
بد
3 (والالتزامات والمتطلبات لإدارة المقاول (وخاصة متطلبات الشركة البيئية والاجتماعية لأصحاب الأعمال). ستشمل هذه الخطة اا
'نشاءات
برنامج الفحص والتفتيش الخاص بالمقاول
ستضمن الشركة تخصيص ما يكفي من الموظفين والموارد للمقاول للادارة البيئية والاجتماعية للمشروع في جميع الأوقات»
كما ستقوم الشركة (على الأقل) بتوظيف مدير بيئي واجتماعي وحوكمة للمشروع ومسئول اتصال مجتمعي مدعومين من قبل قبل صرف أول
ف
4 إمفتش الصحة والسلامة والبيئة الذي يعمل لدى مهندس المالك؛ وعند الحاجة يجب تعيين استشاريين في المجال البيئي | " 0 00 7
دفعة
والاجتماعي. يجب على الشركة أن تطلب من مقاولي الإنشاءات 250 والتشغيل والصيانة 081/1 تعيين كوادر كافية لهؤلاء
الموظفين» بما في ذلك مسئولي الصحة والسلامة المناسبين لضمان مراقبة مرضية لعمالة مرحلة الإنشاءات بأكملها.
‎٠5‏ استقوم الشركة بتنفيذ والحفاظ على خطة إشراك أصحاب المصلحة في المشروع؛ بالإضافة إلى آلية التظلم العامة خلال جميع مراحل

إتمام وضع وتنفيذ نظام الادارة البيئية
والاجتماعية

إتمام إعداد خطة الادارة البيئية والاجتماعية
للإنشاءات متضمنة مؤشرات الأداء الرئيسية
ومتطلبات الرصد والإبلاغ والموافقة عليها من
الشركة والمقرضين

إتمام إعداد خطة ادارة الإشراف على أعمال
الإنشاء متضمنة برامج الفحص والتفتيش
والموافقة عليها من المقرضين

اتقديم نسخة محدثة من الهيكل الوظيفي محدد
بالأسماء والأدوار والمسئوليات

إتمام تنفيذ خطة إشراك أصحاب المصلحة وآلية

2.1

2.2

3.1

3.2

متطلب الأداء الثاني للبنك الأوروبي لإعادة الإعمار والتنمية / معيار الأداء الثاني لمؤسسة التمويل الدولية

العمال وظروف العمل

ستقوم الشركة بتطوير وتنفيذ سياسة الموارد البشرية للمشروع والإجراءات المرتبطة بها. سيتم تطبيق السياسة والإجراءات
المرتبطة بها على جميع العاملين في المشروع. ستتم مشاركة هذة السياسة مع المقاولين الذين بدورهم سيقوموا بمشاركتها مع
جميع العمال (بما في ذلك المقاولين من الباطن) بوثائق توضح شروط وأحكام العمل (بما في ذلك حقوقهم بموجب قانون
العمل المصري) وففقًا لمتطلبات معيار الأداء الثاني لمؤسسة التمويل الدولية والبنك الأوروبي لإعادة الإعمار والتنمية.
ويشمل ذلك أيضاً آلية تظلم العمال التي ستتاح لجميع العاملين في المشروع؛ بغض النظر عن صاحب العمل.

ستضمن الشركة توفير سكن للعاملين في المشروع متفق مع إرشادات البنك الأوروبي لإعادة الإعمار والتنمية ومؤسسة
التمويل الدولية الخاصة بسكن العاملين.

قبل صرف أول

دفعة
قبل صرف ثاني
دفعة / بشكل

مستمر

قبل بدء مرحلة
الإنشاءات و بشكل

مستمر

متطلب الأداء الثالث للبنك الأوروبي لإعادة الإعمار والتنمية / معيار الأداء الثالث لمؤسسة التمويل الدولية
كفاءة استخدام الموارد ومنع التلوث والسيطرة عليه / كفاءة الموارد ومنع التلوث

ستضمن الشركة قيام المقاول 250 بتطوير وتنفيذ خطة لادارة النفايات تتضمن تحديد مناطق مخصصة لتخزين النفايات
والإجراءات اللازمة للادارة الجادة للتخلص من النفايات الصلبة والسائلة ومنع تسرب الوقود والمواد الخطرة.

في حالة تطوير مشاريع أخرى لطاقة الرياح بالقرب من المشروعء ستنظر الشركة في الآثار أو المخاطر التراكمية المحتملة

قبل بدء مرحلة
الإنشاءات

قبل وأثناء مرحلة

التظلم العامة والحفاظ على السجلات

تقديم نسخة مرضية من سياسة الموارد البشرية
والإجراءات المرتبطة بها للمقرضين.

تقديم نسخة مرضية للوثائق المتعلقة بالعمالة
وظروف العمل لشركة ليكيلا وتسليمها إلى
العمال من قبل المقاولين

توفير سكن للعمال ملتزم بارشادات البنك

الأوروبي لإعادة الإعمار والتنمية ومؤسسة
التمويل الدولية

إتاحة الخطة والموافقة عليها من شركة ليكيلا

الأخذ في الاعتبار ومعالجة الآثار او المخاطر

رقم البند ‎٠‏ الموضوع البيئي والاجتماعي . مؤشر (مؤشرات) إتمام التنفيذ

المرتبطة باستخدام المياه وتوليد النفايات وستقوم بتنفيذ الإجراءات اللازمة لتجنب أو تقليل هذه المخاطر مع المطورين التراكمية باسنخدام المياه وتوليد النفايات
الآخرين و / أو الهيئات المختصة.

متطلب الأداء الرابع للبنك الأوروبي لإعادة الإعمار والتنمية / معيار الأداء الرابع لمؤسسة التمويل الدولية

صحة المجتمعات المحلية وسلامتها وأمنها
تقوم الشركة بإعداد وتنفيذ خطة لتقييم وادارة الأمن بما يتفق مع متطلبات معيار الأداء الرابع للبنك ال الإعادة الإنشا قبل بدء مرحلة
0 ستقوم الشرة و لتقييم وادارة الأمن بما يتفق مع متطلبات معيار الأداء الرابع يي 0 0 إتاحة خطة مرضية لتقييم وادارة الأمن للمقرضين
والتنمية ومؤسسة التمويل الدولية الإنشاءات

ستطلب الشركة من المقاول 250 إعداد خطة للاستعداد والاستجابة للطوارئ (تتضمن ما يجب فعله في حالة الفيضانات ‎٠‏ قبل بدء مرحلة

4.2 إتاحة خطط مرضية للشركة والمقرضيزن
السريعة) وخطة سلامة النقل الخاصة بالإنشاءات. الإنشاءات إتاحة خطط مرضية للشركة والمقرضين
متطلب الأداء السادس للبنك الأوروبي لإعادة الإعمار والتنمية / معيار الأداء السادس لمؤسسة التمويل الدولية
الحفاظ على التنوع البيولوجي والادارة المستدامة للموارد الطبيعية الحية
تقديم الشروط المرجعية لهذا التقييم
تحديد اسم الخبير المتخصص في الحياة البرية
ستقوم الشركة بالتوسع في تقييم الأثر البيئي والاجتماعي (518) من خلال إجراء تحليل إضافي باستخدام البيانات الأولية لمشروعات طاقة الرياح
61 لما قبل عملية الإنشاء لفهم أفضل للعلاقة المحتملة بين رحلات أنواع خاصة للطيور المهاجرة والعوامل المناخية (مثل اتجاه/ | ستة أشهر قبل بدء | تقديم مسودة الدراسة قبل 8 أشهر على الأقل

سرعة الرياح - درجة الحرارة - التوقيت). وسيتم إجراء هذا التقييم من أجل المساعدة في تطوير وتحسين إجراءات الإغلاق ‎٠‏ مرحلة التشغيل | من مرحلة التشغيل

حسب الطلب التي سيتم تنفيذها خلال مرحلة العمليات , وتحديدًا فيما يتعلق بأنواع الطيور الثلاثة عشر ذات الأولوية. تقديم النسخة النهائية من التقييم ودمج النتائج في
خطة ادارة التنوع البيولوجي لمرحلة التشغيل
(81/15) قبل ستة أشهر من بدء مرحلة التشغيل.

6.2

626.3

ستقوم الشركة بإجراء تجارب تصحيح الانحرافات لعملية إزالة النافقات عن طريق الطيور آكلة الميتة وكفاءة الباحثين في
فصلي الخريف والربيع على حد سواء خلال السنوات الثلاث الأولى من مرحلة التشغيل (أي ستة في السنة الواحدة) بهدف
تطوير عوامل التصحيح. كما سيضمن المشروع الاستعانة بخبير متخصص في الحياة البرية لمشروعات طاقة الرياح لتطوير
تقديرات معدل الوفيات مع عوامل التصحيح الإحصائية وتنفيذ هذا العمل بالموقع. كما ستبدأ الشركة على الفور في تعريف
أنواع الجثث المحتمل استخدامها في معرفة عملية إزالة النافقات عن طريق الطيور آكلة الميتة ( مع تجنب استخدام الدجاج)
لأن اختيار نوع الجثث المستخدمة هو مفتاح دقة النتائج. كما ستحتفظ الشركة بفريزر في موقع المشروع لتخزين هذة الجث.

ستقوم الشركة بتطوير خطة ادارة التنوع البيولوجي لمرحلة التشغيل (©91/1)» والتي ستحتوي على بروتوكولات مفصلة حول
(1) عملية إيقاف التشغيل حسب الطلبء (2) مراقبة الوفيات: (3) تجارب تصحيح الانحرافات؛ (4) حساب تقديرات معدل
الوفيات» (5) مراقبة الطيور المهاجرة؛ (6) ادارة التكيف. لاحظ أن مراقبة الطيور المهاجرة ستعتمد على التقييم الذي تم
إجراؤه في البند 6.1 وسيتم إجراؤه بهدف فهم أنماط حركة الطيور فيما يتعلق بالعوامل المناخية خلال مرجلة التشغيل.

ستة أشهر قبل بدء
مرحلة التشغيل

ستة أشهر قبل بدء
مرحلة التشغيل

إعداد الشروط المرجعية لهذا العمل قبل 15
شهر من مرحلة التشغيل

تحديد اسم الخبير المتخصص في الحياة البرية
لمشروعات طاقة الرياح (مقبول من المقرضين)
قبل عام من مرحلة التشغيل

وضع مسودة الإجراءات 9 أشهر قبل مرحلة
التشغيل

وضع النسخة النهائية من الإجراءات (في الشكل
والمضمون المقبول للمقرضين) 6 أشهر قبل
مرحلة التشغيل ودمجها في خطة ادارة التنوع
البيولوجي لمرحلة التشغيل (81/15)

تحديد أنواع الجثث المستخدمة في معرفة عملية
إزالة النافقات عن طريق الطيور آكلة الميتة 6
أشهر قبل مرحلة التشغيلشراء فريزر 6 أشهر قبل
مرحلة التشغيل

إجراء تجارب تصحيح الإنحرافات خلال الثلاث
سنوات الأولى من مرحلة التشغيل

وضع الشروط المرجعية لهذا العمل قبل 15
شهر من مرحلة التشغيل

تحديد اسم الخبير المتخصص في الحياة البرية
لمشروعات طاقة الرياح (مقبول من المقرضين)

رقم البند

6.4

6.5

الموضوع البيئي والاجتماعي

ستقوم الشركة بتطوير إجراءات الإبلاغ فيما يتعلق بما يلي: (1) الإبلاغ عن وفيات الطيور ذات الأولوية للسلطات
والمقرضين في الوقت المناسب (المتوقع أن يكون ذلك في غضون 3 إلى 5 أيام عمل)؛ (2) في حالة حدوث حالة وفاة من
أحد الأنواع ذات الأولوية» يتم مراجعة الحادث من قبل خبير الطيور المسؤول؛ (3) التقارير نصف سنوية للمقرضين باتباع
النموذج الذي يوضح تفاصيل نتائج المراقبة أثناء الطيران» سجلات الطيور ذات الأولوية» حوادث عملية الإغلاق عند الطلب
(بما في ذلك أشباه الخطأ)» كمية الطاقة المفقدة بسبب الإغلاق» حالات الوفاة » نتائج تجارب تصحيح الإنحرافات وادارة
التكيف.

ستقوم الشركة ب (1) التعاون مع الشركة المصرية لنقل الكهرباء في تركيب عواكس الطيران للطيور على خط نقل الكهرباء
0 كيلوفولت؛ (2) القيام بمراقبة الوفيات على طول الأجزاء الحساسة لكل من خطي النقل 220 و 500 كيلوفولت؛ (3)
المساهمة في إجراءات الإدارة التي تعزز الحفاظ على الطيور المهاجرة المرتفعة في المنطقة الهامة للطيور بجبل الزيت.

ستة أشهر قبل بدء
عملية التشغيل

ستة أشهر قبل بدء
عملية التشغيل

مؤشر (مؤشرات) إتمام التنفيذ

قبل عام من مرحلة التشغيل

وضع مسودة خطة ادارة التنوع البيولوجي لمرحلة
التشغيل (81/15) 9 أشهر قبل مرحلة التشغيل
وضع النسخة النهائية من خطة إدارة التنوع
البيولوجي لمرحلة التشغيل (81/15) (في الشكل
والمضمون المقبول للمقرضين) 6 أشهر قبل
مرحلة التشغيل

وضع مسودة الإجراءات 9 أشهر قبل مرحلة
التشغيل

وضع النسخة النهائية من الإجراءات (في الشكل
والمضمون المقبول للمقرضين) 6 أشهر قبل
مرحلة التشغيل ودمجها في خطة ادارة التنوع
البيولوجي لمرحلة التشغيل (81/5)

سجل المناقشات والاتفاقات التي تم التوصل إليها
مع الشركة المصرية لنقل الكهرباء 6 أشهر قبل
إنشاء خطوط النقل

وضع بروتوكول مراقبة الوفيات (بالشكل
والمضمون المقبول للمقرضين) 9 أشهر قبل
مرحلة التشغيل.

وضع النسخة النهائية من الإجراءات (في الشكل
والمضمون المقبول للمقرضين) 6 أشهر قبل

6.6

ستتفق الشركة مع المقرضين بشأن نطاق العمل في جميع الدراسات الخاصة بالطيور وعمليات الرصد المشار إليها في البنود
الخاصة بمتطلب الأداء/ معيار الأداء السادس بخطة العمل البيئي والاجتماعي.

قبل صرف أول

مرحلة التشغيل ودمجها في خطة ادارة التنوع
البيولوجي لمرحلة التشغيل (81/15)

موافقة المقرضين على نطاق العمل في جميع
الدراسات الخاصة بالطيور وعمليات الرصد
المشار إليها في البنود الخاصة بمتطلب الأداء//
معيار الأداء السادس بخطة العمل البيئي
والاجتماعي.

